Citation Nr: 1130495	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

3.  Entitlement to service connection for degenerative joint disease of the cervical spine with radiculopathy (claimed as peripheral neuropathy).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty in the military from August 1968 to March 1970.  

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of an increased disability rating for the Veteran's service-connected posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case contends that he began having back and neck pain from carrying heavy backpacks while on active duty in Vietnam.  The Veteran's service treatment records do not reflect any complaints of back or neck pain, or treatment for or diagnosis of a back or neck disorder.  The Veteran was provided with a VA general medical examination in March 2006.  The examiner diagnosed degenerative disc disease of the cervical spine with radiculopathy of both arms, and degenerative joint disease of the lumbar spine.  The examiner noted that there were no records of these disorders in the Veteran's service treatment records.  Current VA medical records reflect ongoing treatment for the Veteran's cervical and lumbar spine.  He has reported to these examiners on multiple occasions that he began having neck and back pain while on active duty in Vietnam, as a result of carrying heavy backpacks.  The examiner never discussed whether any current back and/or neck disability was the result of the Veteran's conditions of service, including carrying a heavy back pack.  Thus, an adequate VA opinion is necessary.

The Veteran has also contended that he began having skin rashes while on active duty in Vietnam.  His service treatment records do not reflect any treatment for or diagnosis of a skin disorder, or that the Veteran complained of skin rashes while on active duty.  The Veteran was assessed for his skin condition at the March 2006 VA general medical examination.  He described it as an intermittent pruritic scaly rash that will appear on his hands, forearms, and his lower legs, and that it would appear for several weeks only to disappear again.  He indicated that it began while he was in Vietnam and has continued since his discharge, appearing intermittently.  The VA examiner who performed the general medical examination noted that the Veteran did not have a rash at the time of the examination, and that there was nothing documented in his medical records or service treatment records regarding a rash, so he was unable to make a diagnosis.  However, contrary to the examiner's observation, VA medical records do reflect treatment for several skin conditions, including seborrheic keratosis, folliculitis, an urticarial rash and hyperkeratotic lesions.  The medical question which has not been addressed is whether any of these skin disorders are related to the conditions of the Veteran's service, to include the conditions of his Vietnam service.  Thus, another opinion is warranted.

The Board observes that there are no records prior to 2006 concerning the claimed conditions of record.  The Veteran should be given an opportunity to submit records of early treatment as these records may be probative to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all medical facilities and physicians who have treated him for neck, back and skin problems since his discharge from service.  Thereafter, take appropriate steps to obtain all identified records.

2.  Then the RO/AMC should make arrangements for the Veteran to be afforded an orthopedic examination.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination.  

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's back or neck disorders are a result of any incident of service, to include carrying heavy backpacks while on duty in Vietnam. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

2.  The RO/AMC should make arrangements for the Veteran to be afforded a dermatological examination during an active phase of his skin condition, if possible.  If this is not possible, please provide the reason why and associate such rationale in the claims file.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner for review of the pertinent evidence in connection with the examination.  

The dermatological examiner should offer an opinion as to (1) the appropriate diagnoses of any current skin complaints and (2) whether it is at least as likely as not (50 percent or more probability) that any postservice intermittent and/or present skin disorder(s) (including seborrheic keratosis, folliculitis, urticarial rash and/or hyperkeratotic lesions.) are a result of any incident in service, to include to the conditions of his Vietnam service (i.e. Vietnam's climate, weather conditions, and/or temperature, etc.).  In this regard, the examiner should specifically address this question in regards to the postservice skin diagnoses of record which includes seborrheic keratosis, folliculitis, urticarial rash and hyperkeratotic lesions.

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

3.  After completion of the above, the RO/AMC should readjudicate the appellant's claims.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

The purposes of this remand are to comply with due process of law and to further develop the Veteran's claims.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



